Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 1 of 26 Page ID #:7




   2:19-cv-2187
                                      7
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 2 of 26 Page ID #:8




                                      8
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 3 of 26 Page ID #:9




                                      9
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 4 of 26 Page ID #:10




                                      10
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 5 of 26 Page ID #:11




                                      11
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 6 of 26 Page ID #:12




                                      12
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 7 of 26 Page ID #:13




                                      13
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 8 of 26 Page ID #:14




                                      14
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 9 of 26 Page ID #:15




                                      15
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 10 of 26 Page ID #:16




                                       16
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 11 of 26 Page ID #:17




                                       17
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 12 of 26 Page ID #:18




                                       18
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 13 of 26 Page ID #:19




                                       19
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 14 of 26 Page ID #:20




                                       20
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 15 of 26 Page ID #:21




                                       21
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 16 of 26 Page ID #:22




                                       22
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 17 of 26 Page ID #:23




                                       23
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 18 of 26 Page ID #:24




                                       24
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 19 of 26 Page ID #:25




                                       25
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 20 of 26 Page ID #:26




                                       26
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 21 of 26 Page ID #:27




                                       27
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 22 of 26 Page ID #:28




                                       28
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 23 of 26 Page ID #:29




                                       29
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 24 of 26 Page ID #:30




                                       30
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 25 of 26 Page ID #:31




                                       31
Case 2:19-cv-02187-PSG-RAO Document 1-1 Filed 03/22/19 Page 26 of 26 Page ID #:32




                                       32
